     Case 3:18-cv-00840-GPC-BGS Document 251 Filed 07/08/20 PageID.4563 Page 1 of 8



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     In re Outlaw Laboratory, LLP.                  Case No.: 3:18-CV-0840-GPC
12
                                                      ORDER
13
                                                      (1) GRANTING THE STORES’
14
                                                      MOTION TO RECONSIDER THE
15                                                    MAY 29, 2020 ORDER AS TO
                                                      PLAINTIFF’S CLAIM OF “UNFAIR”
16
                                                      BUSINESS PRACTICES, AND
17
                                                      (2) DISMISSING THE “UNFAIR”
18
                                                      BUSINESS PRACTICES CLAIM
19                                                    WITH PREJUDICE.
20
                                                      (ECF NO. 213.)
21
22          On May 29, 2020, the Court largely granted the Stores’ motion for judgement on
23    the pleadings as to Plaintiff Outlaw Laboratory, LLP’s Complaint. (ECF No. 209.) The
24    Court found that Plaintiff failed to state a claim under the Lanham Act, 15 U.S.C. §§
25    1051 et seq., California’s False Advertising Law (“FAL”), Cal. Bus. & Prof. Code §
26    17500, and the “fraudulent” and “unlawful” prongs of California’s Unfair Competition
27    Law (“UCL”), Cal. Bus. & Prof. Code § 17200. Importantly, however, the Court
28    observed that the Stores did not challenge the adequacy of the Outlaw’s claim for

                                                  1
                                                                                3:18-CV-0840-GPC
     Case 3:18-cv-00840-GPC-BGS Document 251 Filed 07/08/20 PageID.4564 Page 2 of 8



1     “unfair” business practices under the UCL. (ECF No. 209 at 22) (“Here, Plaintiff alleges
2     that the Stores have violated each prong of the UCL and the Stores move for judgment on
3     the pleadings under the “fraudulent” and “unlawful” prongs, only.”)
4           The Stores now move for reconsideration, arguing that the Court committed clear
5     error by overlooking their challenge to the “unfair” prong. (ECF No. 213.) In light of the
6     applicable law and for the reasons below, the Court finds that it clearly erred by not
7     considering the Stores’ challenge to the “unfair” prong, and that Plaintiff fails to allege
8     “unfair” business practices under the UCL. Thus, upon reconsideration, the Court
9     GRANTS the Stores’ motion for judgment on the pleadings in full and now also
10    DISMISSES WITH PREJUDICE Plaintiff’s claim for “unfair” practices.
11    I.    Background.
12          The Court adopts the facts as summarized in the May 29, 2020 Order. (See ECF
13    No. 209 1–6.) The Court adds that, on May 29, 2020, the Stores filed a motion for
14    reconsideration of the Court’s order. (ECF No. 213.) Third-Party Defendant Tauler Smith
15    filed a response on June 19, 2020. (ECF No. 237.) On June 26, 2020, the Stores filed a
16    reply. (ECF No. 245.) Plaintiff Outlaw did not respond to this motion.
17    II.   Legal Standard
18          A motion for reconsideration is “appropriate if the district court (1) is presented
19    with newly discovered evidence; (2) clear error or the initial decision was manifestly
20    unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No. 1J,
21    Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993); see also
22    Ybarra v. McDaniel, 656 F.3d 984, 998 (9th Cir. 2011). “[A] motion for reconsideration
23    should not be granted, absent highly unusual circumstances . . .” Marlyn Nutraceuticals,
24    Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (quotation
25    omitted); McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999). Reconsideration is
26    an “extraordinary remedy, to be used sparingly in the interests of finality and
27    conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877,
28    890 (9th Cir. 2000).

                                                    2
                                                                                   3:18-CV-0840-GPC
     Case 3:18-cv-00840-GPC-BGS Document 251 Filed 07/08/20 PageID.4565 Page 3 of 8



1            Reconsideration “cannot be used to ask the Court to rethink what the Court has
2     already thought through merely because a party disagrees with the Court’s decision.”
3     Beaver v. Tarsadia Hotels, 29 F. Supp. 3d 1294, 1301–02 (S.D. Cal. 2014), aff’d, 816
4     F.3d 1170 (9th Cir. 2016); Collins v. D.R. Horton, Inc., 252 F. Supp. 2d 936, 938 (D. Az.
5     2003). It also “may not be used to raise arguments or present evidence for the first time
6     when they could reasonably have been raised earlier in the litigation.” Marlyn
7     Nutraceuticals, Inc., 571 F.3d at 880 (quoting Kona Enters., Inc., 229 F.3d 890).
8            In addition, Local Civil Rule 7.1(i)(1) provides that a motion for reconsideration
9     must include an affidavit or certified statement of a party or attorney “setting forth the
10    material facts and circumstances surrounding each prior application, including inter alia:
11    (1) when and to what judge the application was made, (2) what ruling or decision or order
12    was made thereon, and (3) what new and different facts and circumstances are claimed to
13    exist which did not exist, or were not shown upon such prior application.” Local Civ. R.
14    7.1(i)(1). Ultimately, “[w]hether or not to grant reconsideration is committed to the sound
15    discretion of the court.” Navajo Nation v. Confederated Tribes & Bands of the Yakama
16    Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).
17    III.   Analysis of Clear Error.
18           Based on the Parties’ papers, and in light of the applicable law, the Court finds that
19    it clearly erred in overlooking the Stores’ argument as to the UCL’s “unfair” prong. The
20    Stores argument, moreover, is dispositive and thus Plaintiff fails to state a claim under the
21    UCL’s “unfair” prong.
22           A. The Court Erred by Overlooking the Stores’ Argument.
23           The Stores assert that the Court erred when is construed their motion as
24    challenging only the “fraudulent” and “unlawful” prongs of the UCL cause of action.
25    (ECF No. 213.) Outlaw does not oppose the motion, and Tauler Smith contends that the
26    Stores “failed to make any argument as to” the unfairness prong. (ECF No. 237.) Upon
27    reviewing the papers, the Court finds that the Stores have the stronger argument.
28

                                                    3
                                                                                   3:18-CV-0840-GPC
     Case 3:18-cv-00840-GPC-BGS Document 251 Filed 07/08/20 PageID.4566 Page 4 of 8



1            The Stores’ motion for judgment on the pleadings challenged the “unfair” prong
2     concurrently with the “fraudulent” prong of the UCL. (ECF No. 168-1 at 15.) The Stores
3     quoted Plaintiff’s’ allegations as to both prongs. (Id. (quoting ECF No. 1 (“Compl.”) at ¶
4     134.)) The Stores further referenced the unfairness prong by adding that “Outlaw’s
5     ‘unfair’ claim is also premised on Stores’ supposedly false and misleading statements
6     about the Rhino Products.” (Id.) Then, the Stores argued that “as a matter of law [they]
7     cannot be liable for false advertising under the UCL by simply placing the Rhino
8     Products on Stores’ motion their retail shelves for sale.” (Id.)
9            The Court addressed this very argument in considering the “fraudulent” prong of
10    the UCL cause of action. (See ECF No. 209 at 22.). The Court should have also
11    considered its application to the “unfair” prong, but instead denied the motion on the
12    erroneous basis that the Stores made no argument at all. (Id.) Thus, the Court committed
13    clear error. See Polanco v. Lynch, No. 2:15-CV-1234-JCM, 2016 WL 3965188, at *5 (D.
14    Nev. July 21, 2016) (finding that an agency committed clear error “when it did not
15    address, consider, or give sufficient reason to not consider” a party’s argument). The
16    error is clear, moreover, because any ambiguity as to whether the Stores put forward an
17    argument is resolved by (1) their request for judgment “as to each claim” in the
18    Complaint, and (2) that the Stores cited “three precedents . . . which summarily dismissed
19    the plaintiff’s UCL claims in their entirety.” (ECF No. 168 at 1; ECF No. 168-1 at 11.)
20           Tauler Smith’s response 1 does not compel a different conclusion. Tauler Smith
21    argues, for example, that the Stores cannot use the motion for reconsideration “to raise a
22    new argument” that could have been raised before. (ECF No. 237 at 3.) While that is a
23    correct statement of law, see Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890
24    (9th Cir. 2000), it does not address the Stores’ argument. Even though the Stores now cite
25
26
      1
        In reply, the Stores assert that Tauler Smith lacks the standing to oppose the Stores’ motion for
27    judgment on the pleadings and, thus, the instant motion for reconsideration. (ECF No. 245 at 2–4.) The
      Court assumes without deciding that Tauler Smith’s filing can be considered and addresses the
28    arguments in turn.
                                                         4
                                                                                           3:18-CV-0840-GPC
     Case 3:18-cv-00840-GPC-BGS Document 251 Filed 07/08/20 PageID.4567 Page 5 of 8



1     Cel-Tech Communications, Inc. v. Los Angeles Cellular Telephone Co., 20 Cal. 4th 163,
2     187 (1999), to explain how they may have replied had Outlaw “made any arguments as to
3     why the ‘unfair’ prong should survive independently of the ‘false advertising’ premise,”
4     (ECF 213-1 at 3), the Court must still determine whether it failed to consider the Stores’
5     argument as to the “unfair” prong of the UCL in the first place.
6           Tauler Smith’s other precedents, moreover, are inapposite. One case addresses a
7     situation where the movant failed to make any argument in support of a specific issue.
8     See Sherman v. Fountain Valley Police Dep’t, No. SA-CV-17-2217-JVS, 2019 WL
9     4238873, at *9 (C.D. Cal. Apr. 2, 2019) (denying summary judgment, in part, because the
10    movant failed to address a material issue even with “a single argument”). That is not the
11    case here for the reasons noted above. Another precedent involved a situation where the
12    movant made an argument, but the Court found that the argument was insufficient to
13    meet the movant’s burden. See Rogal v. Astrue, No. C12-5158-RSL-BAT, 2012 WL
14    7141260, at *3 (W.D. Wash. Dec. 7, 2012), report and recommendation adopted, No.
15    C12-5158-RSL, 2013 WL 557172 (W.D. Wash. Feb. 12, 2013), aff’d sub nom. Rogal v.
16    Colvin, 590 F. App’x 667 (9th Cir. 2014) (considering and denying plaintiff’s argument
17    as “conclusory”). That case thus goes to the adequacy of the movant’s argument – not
18    whether failing to consider the argument is clear error. Neither of these cases, moreover,
19    are binding upon the Court.
20          Accordingly, Court concludes that it erred in failing to consider the Stores’
21    challenge to Plaintiff’s claim for “unfair” business practices.
22          B. Plaintiff Fails to State a Claim Under the UCL’s “Unfair” Prong.
23          Having found error, the Court now considers the Stores’ argument. Plaintiff alleges
24    that “Defendants have engaged in unfair conduct because the use of pharmaceuticals in
25    male Rhino Products provides them with a competitive advantage in the marketplace
26    among consumers seeking effective products, since pharmaceuticals are necessarily more
27    potent than nutritional supplements.” (Compl. at ¶ 134.) The Stores argue that Plaintiff’s
28    allegations are “premised on the Stores’ supposedly false and misleading statements,”

                                                    5
                                                                                 3:18-CV-0840-GPC
     Case 3:18-cv-00840-GPC-BGS Document 251 Filed 07/08/20 PageID.4568 Page 6 of 8



1     and thus must fail as a matter of law because “the Stores cannot be liable for false
2     advertising under the UCL by simply placing the Rhino Products on their retail shelves
3     for sale.” (ECF No. 168-1 at 15–16.) The Court finds that Plaintiff’s claim fails for two
4     reasons: (1) that Outlaw did not oppose this argument and (2) that Plaintiff’s allegations
5     do not state a claim under Cel-Tech.
6           First, Plaintiff Outlaw did not contest the Stores’ challenge to the “unfair” prong in
7     their opposition to the motion for judgment on the pleadings. Outlaw only responded to
8     the “unlawful prong” argument, stating “that The Stores cannot sell pharmaceutical drugs
9     without a prescription,” and to the argument that it did not plead an adequate remedy in
10    the Complaint. (ECF No. 175 at 14–16.) Plaintiff Outlaw has also filed no opposition to
11    the motion for reconsideration now before the Court. Consequently, the Court “may
12    consider Plaintiff to have conceded the issue,” both during the motion for judgment on
13    the pleadings and now upon reconsideration. See Pub. Watchdogs v. S. California Edison
14    Co., No. 19-CV-1635-JLS, 2019 WL 6497886, at *6 (S.D. Cal. Dec. 3, 2019); see also
15    Ramirez v. Ghilotti Bros. Inc., 941 F. Supp. 2d 1197, 1210–11 (N.D. Cal. 2013).
16          Second, Plaintiff’s barebones allegation does not state a claim under the UCL. In
17    1999, the Supreme Court of California articulated the legal standard for “unfair” UCL
18    claims in “an action by a competitor alleging anticompetitive practices.” Cel-Tech
19    Commc’ns, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163, 187 n.12 (1999). The
20    Court defined “unfair” conduct as conduct that “threatens an incipient violation of an
21    antitrust law, or violates the policy or spirit of one of those laws because its effects are
22    comparable to or the same as a violation of the law, or otherwise significantly threatens
23    or harms competition.” Id. at 187. In doing so, the Court rejected prior definitions offered
24    for the term unfair as “too amorphous” because they “provide[d] too little guidance to
25    courts and businesses,” and sought to provide “adequate guidelines” for future lawsuits
26    under the UCL. Id. at 185.
27          Here, Plaintiff has failed to state a claim under Cel-Tech by merely alleging that
28    the Stores gained an actionable, “unfair” advantage by selling the Rhino Products. (ECF

                                                     6
                                                                                    3:18-CV-0840-GPC
     Case 3:18-cv-00840-GPC-BGS Document 251 Filed 07/08/20 PageID.4569 Page 7 of 8



1     No. at ¶ 134.) Simply put, neither Outlaw’s papers nor the Complaint point to any
2     antitrust law or policy to support the unfair practices claim, much less one that shares a
3     “close nexus” with the Stores’ sales. See Hodsdon v. Mars, Inc., 891 F.3d 857, 866 (9th
4     Cir. 2018); see also id. at 867 (noting that the United Nations’ Universal Declaration of
5     Human Rights and the ILO’s Convention 182’s prohibitions on child slavery lacked “a
6     close enough nexus . . . [to] the challenged action—here not placing disclosures on
7     consumer labels.”); Gregory v. Albertson’s, Inc., 104 Cal. App. 4th 845, 854–55 (2002)
8     (rejecting a UCL claim because defendant’s decision to close a store but keep paying the
9     lease was not sufficiently tethered to a public policy against community blight under
10    California’s health and safety code).
11          To the contrary, in affirming the plausibility of Plaintiff’s suit, the Court would
12    have to find that retailers could be held liable for the false statements or fraudulent
13    conduct of an unnamed manufacturer, since Plaintiff neither alleges that the Stores
14    created the Rhino Products or their packaging. But see In re Hydroxycut Mktg. & Sales
15    Practices Litig., 801 F. Supp. 2d 993, 1012 (S.D. Cal. 2011) (finding that retailer
16    defendants could not be held liable under the UCL for placing “falsely advertised
17    Products on the shelf and failing to disclaim the Manufacturer Defendants’
18    representations”). More generally, the Court would also have to endorse a theory of
19    vicarious liability. But see In re Jamster Mktg. Litig., No. 05-CV-0819-JM, 2009 WL
20    1456632, at *8 (S.D. Cal. May 22, 2009) (“It is well established that the concept of
21    vicarious liability has no application to actions brought under the unfair business
22    practices act.”) (quotation omitted); Emery v. Visa Internat. Serv. Ass’n, 95 Cal. App. 4th
23    952, 964 (2002) (holding that VISA did not commit an “unfair practice” in failing to stop
24    lottery merchants from improperly using its mark because VISA had “no duty to
25    investigate the truth of statements made by others”). Because neither is permitted under
26    the UCL, Plaintiff fails to state a claim for which relief can be granted.
27          Consequently, the Court finds that Plaintiff Outlaw conceded its claim under the
28    UCL’s “unfair” prong and, in the alternative, failed to allege a claim for which relief

                                                    7
                                                                                   3:18-CV-0840-GPC
     Case 3:18-cv-00840-GPC-BGS Document 251 Filed 07/08/20 PageID.4570 Page 8 of 8



1     could be granted. Plaintiff correctly argued that “the Stores cannot be liable for false
2     advertising under the UCL by simply placing the Rhino Products on their retail shelves
3     for sale.” (ECF No. 168-1 at 15–16.)
4     IV.    Conclusion.
5            For the foregoing reasons, the Court GRANTS the Stores’ motion and
6     DISMISSES Outlaw’s claim for “unfair” practices under the UCL with prejudice. The
7     Court clearly erred in not considering the Stores’ challenge to the UCL cause of action
8     under the “unfair” prong, and now finds that the Stores’ argument was dispositive as
9     Plaintiff’s allegations did not make out a claim for which relief can be granted. 2 The
10    Court’s reasoning is supported by Outlaw’s decisions not to respond to Stores’ argument
11    in the initial briefing or on the motion for reconsideration now before the Court.
12           IT IS SO ORDERED.
13           Dated: July 7, 2020
14
15
16
      2
17      The Stores also contend that a party “cannot move for judgment on the pleadings with respect to less
      than a full cause of action.” (ECF No. 213-1 at 2) (quoting Living on the Edge, LLC v. Lee, No. CV-14-
18    5982-MWF-JEMX, 2015 WL 12661917, at *4 (C.D. Cal. Aug. 25, 2015)). While true, that rule does not
      support a finding that the Court erred here. California law permits consumers to allege “three varieties”
19    of UCL violations: “practices which are unlawful, unfair or fraudulent.” In re Tobacco II Cases, 46 Cal.
      4th 298, 311 (2009) (quotation omitted). Each violation is governed by a different standard and thus
20    supports a distinct claim. See Holt v. Noble House Hotels & Resort, Ltd, 370 F. Supp. 3d 1158, 1163
21    (S.D. Cal. 2019) (differentiating each prong of the UCL). Consequently, because Plaintiff alleged
      violations of each prong of the UCL, (Compl. at ¶ 134), the Court did not err in treating the UCL cause
22    of action as alleging three distinct claims. Courts of the Ninth Circuit, moreover, regularly permit
      judgment on the pleading in such circumstances. See Pantastico v. Dep’t of Educ., 406 F. Supp. 3d 865,
23    880 (D. Haw. 2019) (granting motion for judgment on the pleadings with respect to plaintiff’s § 1983
      claim as to a Due Process theory, but granting the motion under an Equal Protection theory); Am. Traffic
24    Sols., Inc. v. Redflex Traffic Sys., Inc., No. CV-08-2051-PHX, 2009 WL 2714017, at *2 (D. Ariz. Aug.
25    27, 2009) (finding judgment on the pleadings appropriate as to a Lanham Act claim because the
      allegations “contain[ed] what could be construed as several claims for false advertising based on
26    separate statements by defendants”); Holloway v. Best Buy Co., No. C-05-5056-PJH, 2009 WL
      1533668, at *4 (N.D. Cal. May 28, 2009) (“In light of the purpose of Rule 12(c) motions, as stated
27    above, and given that each cause of action in the TAC alleges what could be construed as several
      separate claims, the court finds no reason not to consider Best Buy’s motion for judgment on the
28    pleadings as to less than entire causes of action.”).
                                                         8
                                                                                            3:18-CV-0840-GPC
